Citation Nr: 1704822	
Decision Date: 02/16/17    Archive Date: 02/24/17

DOCKET NO.  14-03 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to service connection for a left knee disorder.

3.  Entitlement to a rating in excess of 30 percent since May 25, 2011, for generalized anxiety disorder.

4.  Entitlement to a rating in excess of 20 percent since May 25, 2011, for chronic lumbosacral strain.

5.  Entitlement to a rating in excess of 10 percent since February 24, 2011, for right (major) thumb subluxation, metacarpophalangeal joint residuals (osteoarthritis).

6.  Entitlement to a rating in excess of 10 percent since February 24, 2011, for left (minor) middle finger malunion with persistent subluxation.

7.  Entitlement to a total rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Army from November 1970 to August 1972.

This matter came before the Board of Veterans' Appeals (Board) on appeal from an October 2012 decision of the San Juan, Puerto Rico, Regional Office (RO). In January 2016, the Board remanded the appeal to the RO for additional action.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Right knee degenerative joint disease (DJD), meniscus tear, and enthesopathic changes of the patella were caused by the Veteran's service-connected chronic lumbosacral strain.

2.  Left knee DJD and enthesopathic changes were caused by the Veteran's service-connected chronic lumbosacral strain.

3.  During the period on appeal, the Veteran's generalized anxiety disorder has been shown to be manifested by no more than mood swings, marital difficulties, anxiety, irritability, forgetfulness, memory problems, difficulty handling complex tasks, occasional sadness, restriction of outings and social contacts, memory difficulties, a mildly anxious mood, a restricted affect, decreased insight, insomnia and difficulty falling asleep or staying asleep, distressing recollections, avoidance, and hopelessness.

4.  During the period on appeal, the Veteran's lumbar spine disability has been shown to be manifested by no more than pain in the back and radiating to the lower extremities, leg cramping, muscle spasms, degenerative changes with bulging discs, forward flexion limited to 15 degrees with pain, extension limited to 15 degrees with pain, right and left lateral flexion limited to 10 degrees each with pain, and right and left lateral rotation limited to 15 degrees with pain.

5.  During the period on appeal, the Veteran's right thumb disorder has been shown to be manifested by no more than pain, flare-ups, and range of motion resulting in a gap between the thumb pad and fingers of less than 1 inch.

6.  During the period on appeal, the Veteran's left long finger disorder has been shown to be manifested by no more than pain, flare-ups, and ankylosis.

7.  The Veteran's service-connected disabilities make him unable to secure or follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for service connection for right knee DJD, meniscus tear, and enthesopathic changes of the patella have been met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310, 3.326(a) (2016).

2.  The criteria for service connection for left knee DJD and enthesopathic changes have been met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310, 3.326(a) (2016).

3.  The criteria for a rating of 50 percent, since May 25, 2011, for generalized anxiety disorder have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.130, Diagnostic Code 9400 (2016).

4.  The criteria for a rating of 40 percent, since May 25, 2011, for chronic lumbosacral strain have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2016).

5.  The criteria for a rating of 10 percent, since May 25, 2011, for right lower extremity radiculopathy have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 8520 (2016).

6.  The criteria for a rating of 10 percent, since May 25, 2011, for left lower extremity radiculopathy have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 8520 (2016).

7.  The criteria for a rating in excess of 10 percent since February 24, 2011, for right (major) thumb subluxation, metacarpophalangeal joint residuals (osteoarthritis) have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5228 (2016).

8.  The criteria for a rating in excess of 10 percent since February 24, 2011, for left (minor) middle finger malunion with persistent subluxation have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5226 (2016).

9.  The criteria for a TDIU have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a), 4.16 (2016).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and to Assist

VA has a duty to notify claimants about the claims process and a duty to assist them in obtaining evidence in support of their claim. VA has issued several notices to the Veteran including an August 2011 notice which informed him of the evidence generally needed to support his claims; what actions he needed to undertake; and how VA would assist him in developing his claims. The August 2011 notice was issued to the Veteran prior to the October 2012 rating decision from which the instant appeal arises. VA has secured or attempted to secure all relevant documentation to the extent possible. For these reasons, the Board finds that the VA's duties to notify and to assist have been met.

II.  Analyses

A.  Service Connection

Service connection may be granted for current disability arising from disease or injury incurred or aggravated by active service. 38 U.S.C.A. § 1110. Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection shall be granted on a secondary basis under the provisions of 38 C.F.R. § 3.310 where it is demonstrated that a service-connected disorder has caused or aggravated a nonservice-connected disability. See Allen v. Brown, 7 Vet. App. 439 (1995). 

A May 2011 private medical opinion noted that the Veteran had bilateral knee pain, instability, and recurrent episodes of locking and stated that the Veteran's service-connected lumbar spine disorder had caused a "[l]oss of correct alignment [causing] weight bearing problems which puts more strain at knee area causing pain and degenerative changes." 

In September 2011, the Veteran was afforded a VA medical examination. Diagnoses of degenerative and enthesopathic changes of the left knee and enthesopathic changes at the anterior surface of the patella of the right knee were noted. The examiner opined that the Veteran's bilateral knee disorder was less likely than not caused by his service-connected lumbar spine disorder as the degenerative changes in his knee were a normal part of aging. The examiner did not address the May 2011 private medical opinion or provide an explanation as to why he thought it was caused by aging. Therefore, this medical opinion is of limited  probative value.

A December 2011 VA X-ray study indicated right knee DJD. An April 2012 VA treatment record stated that the Veteran had a tear in the right knee posterior horn medial meniscus. A December 2014 VA treatment record stated that the Veteran had complaints of left knee pain and an X-ray study showed mild degenerative changes. 

In April 2016, the Veteran was afforded a VA medical examination. The examiner diagnosed arthritis. The examiner opined that the Veteran's knee disorder was not caused or aggravated by his lumbar spine disorder as "bilateral knee condition and lumbar condition are two different conditions with different anatomical sites with different bony structures and nerve supplies that are unrelated to each other." The examiner did not address whether alignment problems resulting from the lumbar spine disorder could cause or aggravate the knee disorder, as was raised in the May 2011 private medical opinion. The examiner did state that the May 2011 private medical opinion was advanced without a musculoskeletal examination, although there is no evidence to suggest that the private physician did not examine the Veteran or that she was not familiar with his medical history. For these reasons, this VA medical opinion is of low probative value.

The evidence is at least in equipoise as to whether the Veteran's service-connected lumbar spine disorder caused his bilateral knee disorder. In cases such as these, the benefit-of-the-doubt rule, codified at 38 U.S.C.A. § 5107 provides that:

The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 

The implementing regulation at 38 C.F.R. § 3.102 restates the provision in terms of "reasonable doubt." 

Evidence is in "approximate balance" when the evidence in favor or and opposing the veteran's claim is found to be almost exactly or nearly equal. The statutory benefit of the doubt rule applies when the factfinder determines that the positive and negative evidence relating to a veteran's claim are "nearly equal," thus rendering any determination on the merits "too close to call." Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001). 

Because the evidence in this case is at least in equipoise with regard to the cause of the Veteran's bilateral knee disorder, service connection is warranted and the claim is granted.

B.  Increased Ratings

Disability evaluations are determined by comparing the Veteran's current symptomatology with the criteria set forth in the Schedule For Rating Disabilities. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016). Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower evaluation will be assigned. 38 C.F.R. § 4.7.  

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided. Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition. 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements. The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled. 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59.  

Evaluations shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience. To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities. The governing norm in these exceptional cases is:  A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 38 C.F.R. § 3.321(b)(1).  

1.  Generalized Anxiety Disorder

A 30 percent evaluation is warranted for generalized anxiety disorder where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent evaluation requires occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 38 C.F.R. § 4.130, Diagnostic Code 9400 (2016).  

The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating. In particular, use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the claimant's social and work situation. See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The Veteran has a non-service-connected psychiatric disorder, in addition to his service-connected generalized anxiety disorder. No competent medical professional has separated the effects of the non-service-connected disorder from those associated with the service-connected disorder. Therefore, all of the Veteran's psychiatric symptoms will be attributed to his service-connected generalized anxiety disorder. See Mittleider v. West, 11 Vet. App. 
181 (1998) citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (holding that when claimant has both service-connected and non-service-connected disabilities, Board must attempt to discern the effects of each disability and, where such distinction is not possible, attribute such effects to the service-connected disability).  

February 2012 to January 2016 VA treatment records indicate that the Veteran reported symptoms of mood swings, marital difficulties, anxiety, irritability, forgetfulness, memory problems, difficulty handling complex tasks, and occasional sadness. He restricted outings and social contacts, as he reported feeling safer at home, although he remained active in his church. He had some memory difficulties, a mildly anxious mood, a restricted affect, and decreased insight during that time.

A September 2012 VA examination report indicated that the Veteran had symptoms including anxiety; insomnia and difficulty falling asleep or staying asleep; distressing recollections of the stressor event; efforts to avoid thoughts, feelings, activities, places, or people that reminded him of the trauma associated with the stressor event; irritability; and hopelessness. The examiner noted that the Veteran remained married to his first spouse, went to church, helped with small household chores, and visited with family at his house. The examiner also stated that the Veteran was coherent, logical, his statements were relevant to the conversation during his examination, and there was no evidence of psychological crisis.

During the period on appeal, the Veteran exhibited social and occupational impairment with reduced reliability and productivity. His generalized anxiety disorder has been shown to be manifested by no more than mood swings, marital difficulties, anxiety, irritability, forgetfulness, memory problems, difficulty handling complex tasks, occasional sadness, restriction of outings and social contacts, memory difficulties, a mildly anxious mood, a restricted affect, decreased insight, insomnia and difficulty falling asleep or staying asleep, distressing recollections, avoidance, and hopelessness. Given these facts, the Board finds that the Veteran's disorder most closely approximates a 50 percent rating during the relevant period. 38 C.F.R. § 4.7. See Hart v. Mansfield, 21 Vet. App. 505 (2007). A 70 percent rating is not warranted as the Veteran does not exhibit social and occupational impairment in most areas. He remains married to his first spouse, is active in his church, helps with some household chores, and visits with family at his house.

The Board has also evaluated whether the Veteran's claim should be referred for consideration of his entitlement to an extra-schedular evaluation for his disorder under 38 C.F.R. § 3.321(b)(1). A comparison between the level of severity and symptomatology of the Veteran's generalized anxiety disorder with the established criteria found in 38 C.F.R. § 4.130, Diagnostic Code 9400, reflects that the diagnostic criteria reasonably describe the Veteran's disability level and symptomatology, namely the level of his occupational and social impairment. Although the Board recognizes the Veteran's complaints and is mindful of his comments, the evidence does not show that his disability is unusual or exceptional. The Board recognizes the Veteran's difficulties, but finds that the schedular criteria reasonably describe his disability level and associated impairment. Therefore, the Board has determined that referral of this claim for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.  

2.  Chronic Lumbosacral Strain

Diagnostic Code 5237 provides ratings for lumbosacral strain. A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, for the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, for muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less or for favorable ankylosis of the entire thoracolumbar spine. A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine. A 100 percent rating is warranted for unfavorable ankylosis of the entire spine. 38 C.F.R. § 4.71a, Diagnostic Code 5237.  

There are also several relevant note provisions associated with Diagnostic Code 5237. Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code. 

Note (2):  (See also Plate V.) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.
 
Note (3):  In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2). Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.  

Note (4):  Round each range of motion measurement to the nearest five degrees.  

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following:  difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

Note (6):  Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability. 38 C.F.R. § 4.71a, Diagnostic Code 5237.  

Lower extremity radiculopathy is rated according to diagnostic code 8520. Diagnostic Code 8520 provides ratings for paralysis of the sciatic nerve. A 10 percent rating is warranted for mild incomplete paralysis, a 20 percent rating is warranted for moderate incomplete paralysis, and a 40 percent rating is warranted for moderately severe incomplete paralysis. 38 C.F.R. § 4.124a, Diagnostic Code 8520.

VA treatment records dated in September 2011 indicate that the Veteran had intermittent low back pain that had increased in the prior three months. The Veteran reported increased pain at night and with prolonged sitting or bending; he also reported leg cramping at night. The treatment records also stated that he had pain radiating to the lower extremities. On examination, he had a normal range of motion except for lateral flexion which was limited to 18 degrees. He was diagnosed with chronic low back pain secondary to DJD and degenerative disc disease, muscle spasms, and radiation to the lower extremities.

In September 2012, the Veteran was afforded a VA examination for his lumbar spine disorder. The examiner noted that he had degenerative changes in his back associated with bulging discs, pain, and limitation of back-bending activities. On examination, he exhibited forward flexion limited to 15 degrees with pain, extension limited to 15 degrees with pain, right and left lateral flexion limited to 10 degrees each with pain, and right and left lateral rotation limited to 15 degrees with pain. He did not exhibit additional limitation of motion following repeated use testing. The examiner indicated that the Veteran had functional loss after repeated use resulting in pain on movement. He exhibited localized tenderness to palpation in his lumbar paravertebral muscle, but did not have any guarding or muscle spasm. Muscle strength testing, reflexes, and sensory examination were all normal. The examiner stated that the Veteran did not have any signs of radiculopathy or neurological abnormalities related to his lumbar spine disorder. The examiner indicated that the Veteran regularly walked with a cane.

The Veteran's lumbar spine disability has been shown to be manifested by no more than pain in the back, radiating to the lower extremities; leg cramping, muscle spasms, degenerative changes with bulging discs, forward flexion limited to 15 degrees with pain, extension limited to 15 degrees with pain, right and left lateral flexion limited to 10 degrees each with pain, and right and left lateral rotation limited to 15 degrees with pain. Given these facts, the Board finds that the Veteran's lumbar spine disability most closely approximates a 40 percent rating during the relevant period. 38 C.F.R. § 4.7. See Hart v. Mansfield, 21 Vet. App. 505 (2007). In making this determination, the Board has considered, along with the schedular criteria, the Veteran's functional loss due to pain. 38 C.F.R. §§ 4.40, 4.45 (2015); DeLuca v. Brown, 8 Vet. App. 202, 206-207 (1995). A higher rating is not warranted as the Veteran does not have ankylosis of his spine.

A separate compensable rating is also warranted for lower extremity radiculopathy. The Veteran was noted to have pain radiating to his lower extremities, leg cramping, and muscle spasms, all resulting from his lumbar spine disorder. The Veteran's lower extremity radiculopathy is mild in severity as it was undetectable at his September 2012 VA examination. Therefore, a 10 percent rating for mild disability is warranted in both the left and right lower extremity.

The Board has also evaluated whether the Veteran's claim should be referred for consideration of his entitlement to an extra-schedular evaluation for his disorder under 38 C.F.R. § 3.321(b)(1). A comparison between the level of severity and symptomatology of the Veteran's lumbar spine disorder with lower extremity radiculopathy with the established criteria found in 38 C.F.R. § 4.71a, Diagnostic Code 5237 and 38 C.F.R. § 4.124a, Diagnostic Code 8520, reflects that the diagnostic criteria reasonably describe the Veteran's disability level and symptomatology, namely his limitation of motion and functional loss. Although the Board recognizes the Veteran's complaints and is mindful of his comments, the evidence does not show that his disability is unusual or exceptional. The Board recognizes the Veteran's difficulties, but finds that the schedular criteria reasonably describe his disability level and associated impairment. Therefore, the Board has determined that referral of this claim for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.  

3.  Right Thumb

Diagnostic Code 5228 provides ratings for limitation of motion of the thumb. A noncompensable rating is warranted for limitation of motion with a gap of less than one inch (2.5 centimeters) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers. A 10 percent rating is warranted for limitation of motion with a gap of one to two inches (2.5 to 5.1 centimeters) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers. A 20 percent rating is warranted for limitation of motion with a gap of more than two inches (5.1 centimeters) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers. 38 C.F.R. § 4.71a, Diagnostic Code 5228.

In April 2011, the Veteran was afforded a VA examination. He reported hand pain and numbness in his palmar area and flare-ups resulting in decreased range of motion in the joints during cold weather and increased activity. On examination, he exhibited pain and the gap between his right thumb pad and fingers was less than 1 inch (less than 2.5 centimeters). He exhibited pain following repeated use but had no additional limitation of motion. There was no ankylosis of the thumb. He was diagnosed with right thumb osteoarthritis. In September 2011, the Veteran was afforded a VA upper extremity peripheral nerves examination. He was diagnosed with carpal tunnel syndrome which caused the numbness he reported at his April 2011 VA examination. He is not service-connected for carpal tunnel syndrome so the nerve-related symptoms will not be considered in the rating for his thumb disorder. 

The Veteran's right thumb disorder has been shown to be manifested by no more than pain, flare-ups, and range of motion resulting in a gap between the thumb pad and fingers of less than 1 inch. Given these facts, the Board finds that the current 10 percent evaluation adequately reflects the Veteran's limitation of motion and functional impairment during the relevant period. 38 C.F.R. § 4.7. See Hart v. Mansfield, 21 Vet. App. 505 (2007). In making this determination, the Board has considered, along with the schedular criteria, the Veteran's functional loss due to pain. 38 C.F.R. §§ 4.40, 4.45 (2015); DeLuca v. Brown, 8 Vet. App. 202, 206-207 (1995). A 20 percent rating is not warranted as the Veteran's disorder does not result in a gap of more than two inches (5.1 centimeters) between the thumb pad and the fingers.

The Board has also evaluated whether the Veteran's claim should be referred for consideration of his entitlement to an extra-schedular evaluation for his disorder under 38 C.F.R. § 3.321(b)(1). A comparison between the level of severity and symptomatology of the Veteran's right thumb disorder with the established criteria found in 38 C.F.R. § 4.71a, Diagnostic Code 5228, reflects that the diagnostic criteria reasonably describe the Veteran's disability level and symptomatology namely his limitation of motion and functional loss. Although the Board recognizes the Veteran's complaints and is mindful of his comments, the evidence does not show that his disability is unusual or exceptional. The Board recognizes the Veteran's difficulties, but finds that the schedular criteria reasonably describe his disability level and associated impairment. Therefore, the Board has determined that referral of this claim for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.  

4.  Left Middle Finger

Diagnostic Code 5226 provides ratings for ankylosis of the long finger. A 10 percent rating is warranted for unfavorable or favorable ankylosis. A note to the rating criteria also states that consideration should be made as whether evaluation as amputation is warranted and whether an additional evaluation is warranted for resulting limitation of motion of other digits or interference with overall function of the hand. 38 C.F.R. § 4.71a, Diagnostic Code 5226.

In April 2011, the Veteran was afforded a VA examination. He reported hand pain and numbness in his palmar area and flare-ups of pain in the joints during cold weather and increased activity. On examination, he exhibited normal range of motion but had objective evidence of pain. There was no additional limitation of motion with repeated use. There was ankylosis of the finger. An X-ray study indicated severe proximal and distal interphalangeal space narrowing, subchondral sclerosis, millimetric subchondral cysts, and marginal spurs. He was diagnosed with severe degenerative osteoarthritis. In September 2011, the Veteran was afforded a VA upper extremity peripheral nerves examination. He was diagnosed with carpal tunnel syndrome which caused the numbness he reported at his April 2011 VA examination. He is not service-connected for carpal tunnel syndrome so the nerve-related symptoms will not be considered in the rating for his finger disorder. 

The Veteran's left long finger disorder has been shown to be manifested by no more than pain, flare-ups, and ankylosis. Given these facts, the Board finds that the current 10 percent evaluation adequately reflects the Veteran's limitation of motion and functional impairment during the relevant period. 38 C.F.R. § 4.7. See Hart v. Mansfield, 21 Vet. App. 505 (2007). In making this determination, the Board has considered, along with the schedular criteria, the Veteran's functional loss due to pain. 38 C.F.R. §§ 4.40, 4.45 (2015); DeLuca v. Brown, 8 Vet. App. 202, 206-207 (1995). A higher rating is not warranted as a 10 percent rating is the maximum schedular rating for this disability.

The Board has also evaluated whether the Veteran's claim should be referred for consideration of his entitlement to an extra-schedular evaluation for his disorder under 38 C.F.R. § 3.321(b)(1). A comparison between the level of severity and symptomatology of the Veteran's left long finger disorder with the established criteria found in 38 C.F.R. § 4.71a, Diagnostic Code 5226, reflects that the diagnostic criteria reasonably describe the Veteran's disability level and symptomatology namely his limitation of motion and functional loss. Although the Board has considered the Veteran's complaints, the evidence does not show that his disability is unusual or exceptional. The schedular criteria reasonably describe his disability level and associated impairment. Therefore, the Board has determined that referral of this claim for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.  




C.  TDIU

VA regulations allow for the assignment of TDIU when a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, and the veteran has certain combinations of ratings for service-connected disabilities. If there is only one such disability, that disability must be ratable at 60 percent or more. If there are two or more disabilities, there must be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a). Given the above grants of service connection and increased ratings, the Veteran now meets the schedular criteria for a TDIU.

A Social Security Administration (SSA) disability report states that, after working as a tool and die maker for 15 years, the Veteran discontinued working in May 2009. He noted that he frequently had to lift and carry 50 pounds or more of tools and materials which was made difficult by his various service-connected musculoskeletal disabilities. He was not a lead worker or a supervisor at his job. He was determined to be disabled by SSA due to a back disorder and his anxiety disorder. On a TDIU application form, the Veteran wrote that his highest education was four years of high school and that he had no other education or training.

Given the extent of the Veteran's musculoskeletal disabilities, it seems unlikely he would be able to secure or follow a substantially gainful occupation in the only field in which he has training, or in any other position involving physical labor. He has reported increased pain and functional loss following prolonged sitting due to his lumbar spine disorder. That would make following a substantially gainful occupation in any type of sedentary employment equally unlikely. Additionally, the Veteran is service-connected for his generalized anxiety disorder which would complicate his ability to learn a new profession and succeed in a new work environment. For these reasons, the Board finds that the Veteran's service-connected disabilities make him unable to secure or follow a substantially gainful occupation and a TDIU is granted.



ORDER

Service connection for right knee DJD, meniscus tear, and enthesopathic changes of the patella is granted.

Service connection for left knee DJD and enthesopathic changes is granted.

A 50 percent rating since May 25, 2011, for generalized anxiety disorder, is granted.

A 40 percent, since May 25, 2011, for chronic lumbosacral strain, is granted.

A 10 percent, since May 25, 2011, for right lower extremity radiculopathy, is granted.

A 10 percent, since May 25, 2011, for left lower extremity radiculopathy, is granted.

A rating in excess of 10 percent since February 24, 2011, for right (major) thumb subluxation, metacarpophalangeal joint residuals (osteoarthritis) is denied.

A rating in excess of 10 percent since February 24, 2011, for left (minor) middle finger malunion with persistent subluxation is denied.

TDIU is granted.





______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


